      Case: 3:20-cv-00224-NBB-RP Doc #: 91 Filed: 04/12/21 1 of 3 PageID #: 2256




                           IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF MISSISSIPPI
                                       Oxford Division


 JOHN RASH,                                           )
                                                      )
                          Plaintiff,                  )
                                                      )   Civil No. 3:20-cv-00224-NBB-RP
 v.                                                   )
                                                      )
 LAFAYETTE COUNTY, MISSISSIPPI,                       )
                                                      )
                          Defendant.                  )
                                                      )
                                                      )

                 PLAINTIFF JOHN RASH’S COMBINED MOTIONS IN LIMINE

        Pursuant to Section 8 of the court’s September 15, 2021 Case Management Order (ECF

No. 36), Plaintiff John Rash respectfully submits these motions in limine.

        1.        Motion in Limine I: Defendant should be precluded at trial from offering or

eliciting evidence or testimony regarding the former County Administrator’s views concerning

the County’s enactment of the Facility Use Policy, because the only evidence in the discovery

record concerning this subject matter is inadmissible hearsay.

        2.        Motion in Limine II: Defendant should be precluded at trial from introducing

evidence of public safety or traffic safety issues or incidents not disclosed in discovery.

        3.        Motion in Limine III: Defendant should be precluded at trial from introducing the

January 2021 Facility Use Policy as evidence of the rationale for the policies at issue in this

litigation, because that document constitutes a post-hoc rationalization created during the course

of litigation.

        4.        Motion in Limine IV: The Court should pre-admit certain photographic and video

evidence produced by Plaintiff during discovery because such evidence is authentic, relevant, and


                                                  1
     Case: 3:20-cv-00224-NBB-RP Doc #: 91 Filed: 04/12/21 2 of 3 PageID #: 2257




admissible.

       5.     In support of these Motions, Plaintiff submits the exhibits listed below and an

accompanying Omnibus Memorandum of Law in support.

Exhibit 1: Transcript of the December 3, 2020 deposition of Jeffrey Glynn Busby.

Exhibit 2: Transcript of the December 18, 2020 deposition of Sheriff Joey East.

Exhibit 3: Transcript of the January 7, 2021 deposition of Jeff McCutchen.

Exhibit 4: Transcript of the January 13, 2021 deposition of Mike Roberts.

Exhibit 5: Transcript of the January 14, 2021 deposition of Brent Allen Larson.

Exhibit 6: Defendant’s Responses to Plaintiff’s First Set of Interrogatories and Defendant’s
Supplemental Response to Plaintiff’s First Set of Interrogatories.

Exhibit 7: January 13, 2021 Email From D. O’Donnell, Esq. to J. Youngwood, Esq., J. Tom,
Esq., and J. Williams, Esq. re: Rash v. Lafayette County - July 2020 - Revised facility use
policy.

Exhibit 8: Lafayette County Facility Use Policy, Effective Date: July 20, 2020 (adopted January
4, 2021).

Exhibit 9: Photos by Joe York (RASH_2656-2720).

Exhibit 10: Videos by Joe York (RASH_2721-2722) (conventionally filed).

Exhibit 11: Declaration of Joe York.

                                            Respectfully submitted,

 Dated: April 12, 2021

                                                          /s/ Joshua Tom
 SIMPSON THACHER & BARTLETT LLP                    AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood (pro hac vice)              MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy (pro hac vice)                        Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                              Landon Thames, MS Bar No. 105127
 New York, NY 10017                                P.O. Box 2242
 (212) 455-2000                                    Jackson, MS 39225
 jyoungwood@stblaw.com                             Phone: (601) 354-3408
 irethy@stblaw.com                                 jtom@aclu-ms.org
                                                   lthames@aclu-ms.org



                                               2
     Case: 3:20-cv-00224-NBB-RP Doc #: 91 Filed: 04/12/21 3 of 3 PageID #: 2258




 C. Jackson Williams, MS Bar No. 7226
 P.O. Box 69
 Taylor, MS 38673                                     Attorneys for Plaintiff John Rash
 Phone: (662) 701-9447
 cjxn@mac.com


                                 CERTIFICATE OF SERVICE

        I, Joshua Tom, hereby certify that on April 12, 2021, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all parties
on file with the Court.


                                                        /s/ Joshua Tom
                                                        Joshua Tom




                                                  3
